DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 8, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0295866 A1 to Ishii in view of U.S. Patent Pub. No. 2014/0368531 A1 to Small.
As to claim 1, Ishii discloses a display apparatus comprising: an addition section configured to:
add a dither signal to a digital image signal for each of a plurality of color components, wherein the digital image signal is generated based on each of the plurality of color components that are different from each other, and wherein the digital image signal for each of the plurality of color components is inputted in predetermined order for each sub-frame included in a frame (Fig. 1 and 4, paragraphs 0040-0042 and 0051-0054, where the dither sub-processors (410, 412, 414) add a dither signal to the digital image signal for each color for each sub-frame), and
perform control to switch between presence and absence of addition of the dither signal to each pixel associated with the display apparatus at each predetermined cycle including a plurality of the sub-frames (Fig. 1 and 4, paragraphs 0040-0042 and 0051-0054, where a dither pattern for the sub-frames displayed on each pixel is determined by sub-processors (410, 412, 414));
a control section configured to control a pattern of the dither signal, at each predetermined cycle based on the order in which the digital image signal for each of the plurality of color components is inputted, within the frame (Fig. 1 and 4, paragraphs 0040-0042 and 0051-0054, where the pulse width modulator (114) controls a pattern of the dither signal sent to sequence display device (116)).
Ishii is deficient in disclosing a conversion section configured to perform digital to analog conversion to convert the digital image signal, to which the dither signal is added, into an analog image signal.
However, Small discloses a conversion section configured to perform digital to analog conversion to convert the digital image signal, to which the dither signal is added, into an analog image signal (Fig. 7, paragraphs 0042-0046, where DACs receive a signal in which a dither signal is added by the adder).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified a display apparatus comprising an addition section that adds a dither signal to a digital image signal as taught by Ishii by including a conversion section that performs digital to analog conversion of the digital image signal to which the dither signal is added into as taught by Small.  The suggestion/motivation would have been in order for the digital to analog converter to convert the data to be displayed (Small, paragraph 0046).
As to claim 2, Ishii discloses the display apparatus, wherein a length of the predetermined cycle is shorter than a length of the frame (Fig. 13 and 14, paragraphs 0073-0075, where each cycle is a sub-frame (1404, 1406, 1408)).
As to claim 3, Ishii discloses the display apparatus, wherein the predetermined cycle is set to assign the digital image signals corresponding to the plurality of color components that are different from each other, to respective sub-frames adjacent to each other (Fig. 13 and 14, paragraphs 0073-0075, where each sub-frame includes red, green and blue).
claim 7, Ishii is deficient in disclosing the display apparatus, wherein a number of bits of the digital to analog conversion is smaller than a number of bits of the digital image signal.
However, Small discloses the display apparatus, wherein a number of bits of the digital to analog conversion is smaller than a number of bits of the digital image signal (Fig. 7, paragraphs 0042-0046, where the least significant bits (LSBs) of the signal may be discarded before being transmitted to the DAC for conversion).  In addition, the same motivation is used as claim 1.
As to claim 8, Ishii discloses the display apparatus, wherein the plurality of color components includes an R component, a G component, and a B component (Fig. 13 and 14, paragraphs 0073-0075, where the color components are R, G and B).
As to claim 14, Ishii and Small disclose limitations similar to claim 14.  In addition, the same motivation is used as claim 14.
As to claim 16, Ishii discloses the display apparatus, wherein the control to switch between the presence and the absence of the addition of the dither signal to each pixel is performed at the second cycle (Fig. 13-15, paragraphs 0073-0081, where the dither processors (402, 1304, 1306) determine which frames or sub-frames dithering is performed).
As to claim 18, Ishii.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0295866 A1 to Ishii in view of U.S. Patent Pub. No. 2014/0368531 A1 to Small as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2012/0176556 A1 to Teshima et al.
As to claim 4, Ishii and Small are deficient in disclosing the display apparatus, further comprising a signal processing section configured to generate a data signal to be supplied to each pixel, based on the digital image signal inputted for each of the plurality of color components, wherein
the predetermined cycle is a first cycle, and
the signal processing section is further configured to control a polarity of the data signal at every second cycle having a length longer than or equal to the first cycle.
However, Teshima discloses the display apparatus, further comprising a signal processing section configured to generate a data signal to be supplied to each pixel, based on the digital image signal inputted for each of the plurality of color components, wherein
the predetermined cycle is a first cycle, and
the signal processing section is further configured to control a polarity of the data signal at every second cycle having a length longer than or equal to the first cycle (Fig. 10, paragraphs 0080-0083, where the polarity is changed every frame).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the display apparatus as taught by Ishii and Small by including a signal processing section controlling the polarity of a data signal at every second cycle as taught by Teshima.  The suggestion/motivation would have been in order to remove 
As to claim 5, Ishii and Small are deficient in disclosing the display apparatus, wherein the length of the second cycle is a length of a frame unit.
However, Teshima discloses the display apparatus, wherein the length of the second cycle is a length of a frame unit (Fig. 10, paragraphs 0080-0083, where each cycle is the length of a frame unit).  In addition, the same motivation is used as claim 4.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0295866 A1 to Ishii in view of U.S. Patent Pub. No. 2014/0368531 A1 to Small as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2003/0020725 A1 to Matsuda.
As to claim 9, Ishii and Small are deficient in disclosing the display apparatus, further comprising a projection section configured to project an image based on the analog image signal on a projection plane and thereby display the image.
However, Matsuda discloses the display apparatus, further comprising a projection section configured to project an image based on the analog image signal on a projection plane and thereby display the image (Fig. 1-4, paragraph 0188, where image display section (406) uses analog image signals to drive liquid-crystal light values to regulate the image projected from the projector (20)).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the display apparatus as taught by Ishii and Small by including a projection section that projects an image based on an analog image signal on a projection plane as taught by Matsuda.  The suggestion/motivation would have been in .
Allowable Subject Matter
Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein the control to switch between the presence and the absence of the Page 4 of 13Application No. 16/645,820Reply to Office Action of September 09, 2021addition of the dither signal to each pixel is performed at the first cycle, and at a third cycle having a length longer than the first cycle”, in combination with the other limitations set forth in claim 6.
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein the control to switch between the presence and the absence of the addition of the dither signal to each pixel is performed at a third cycle, which has a length longer than the first cycle”, in combination with the other limitations set forth in claim 17.
Claim 19 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein the addition section is further configured to perform control to switch between presence and absence of the addition of the dither signal to each pixel at the first cycle, at a third cycle that has a length longer than the first cycle”, in combination with the other limitations set forth in claim 19.
Response to Arguments
Applicant's arguments filed 12/2/2021 have been fully considered but they are not persuasive.
Applicant argues, with respect to claims 1 and 14, on page 11, lines 8-20, Ishii and Small fail to disclose, “perform control to switch between presence and absence of addition of the dither signal to each pixel associated with the display apparatus at each predetermined cycle including a plurality of sub-frames”.  Examiner disagrees as Ishii discloses, “perform control to switch between presence and absence of addition of the dither signal to each pixel associated with the display apparatus at each predetermined cycle including a plurality of sub-frames” (Fig. 1 and 4, paragraphs 0040-0042 and 0051-0054, where a dither pattern for the sub-frames displayed on each pixel is determined by sub-processors (410, 412, 414)).
Applicant argues, with respect to claims 2-5 and 7-9, on pages 11-12, lines 21-15, since these claims are dependent on claim 1, they are in condition for allowance.  Examiner disagrees for the reasons stated above.
Applicant argues, on pages 13, the application is in condition for allowance.  Examiner disagrees for the reasons stated above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627